UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-53172 WILLIAM PENN BANCORP, INC. (Exact name of registrant as specified in its charter) United States 37-1562563 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8150 Route 13, Levittown, Pennsylvania (Address of principal executive offices) (Zip Code) (215) 945-1200 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check markwhether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). ¨Yes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] As of May 14, 2010, there were 3,641,018 shares of the issuer’s common stock outstanding. WILLIAM PENN BANCORP, INC. QUARTERLY REPORT ON FORM 10-Q INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets (Unaudited) as of March 31, 2010 and June 30, 2009 3 Consolidated Statements of Income - (Unaudited) for the three and nine months ended March 31, 2010 and 2009 4 Consolidated Statements of Cash Flows - (Unaudited) for the nine months ended March 31, 2010 and 2009 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4T. Controls and Procedures 26 PART II. OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use ofProceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. [Reserved] 27 Item 5. Other Information 27 Item 6. Exhibits 27 Signatures 28 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements William Penn Bancorp, Inc. Consolidated Balance Sheets (Dollars in thousands, except share and per share data) March 31, June 30, (unaudited) ASSETS Cash and due from banks $ $ Interest bearing time deposits Securities available for sale 10 Securities held to maturity, fair value of $40,213 and $59,603 Loans receivable, net of allowance for loan losses of $2,400 and $2,180, respectively Premises and equipment, net Federal Home Loan Bank stock, at cost Deferred income taxes Real estate owned Accrued interest receivable and other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits: Non-interest bearing $ $ Interest bearing Total deposits Advances from Federal Home Loan Bank Advances from borrowers for taxes and insurance Accrued interest payable and other liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred stock, no par value,1,000,000 shares authorized; no shares issued - - Common stock,$.10 par value, 49,000,000 shares authorized; 3,641,018 shares issued and outstanding Additional paid-in capital Unallocated common stock held by the Employee Stock Ownership Plan ("ESOP") ) ) Retained earnings Accumulated other comprehensive income - TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanyingnotes to the unaudited consolidated financial statements 3 William Penn Bancorp, Inc. Consolidated Statements of Income (Dollars in thousands, except share and per share data) Three months ended Nine months ended March 31, March 31, INTEREST INCOME (unaudited) (unaudited) Loans receivable, including fees $ Taxable securities Exempt from federal income tax 3 - 8 - Other 13 40 54 Total Interest Income INTEREST EXPENSE Deposits Borrowings Total Interest Expense Net Interest Income Provision For Loan Losses 58 - 62 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER INCOME Service fees 30 33 96 Realized gain on sale of available for sale securities - - 77 - Other 41 35 Total Other Income 71 68 OTHER EXPENSES Salaries and employee benefits Occupancy and equipment FDIC deposit insurance premium 55 39 53 Professional fees 27 18 96 Other Total Other Expenses Income before Income Taxes Income Tax Expenses NET INCOME $ Basic and diluted earnings per share (Note 5) $ See accompanyingnotes to the unaudited consolidated financial statements 4 William Penn Bancorp, Inc. Consolidated Statements of Cash Flows(In Thousands) Nine months ended March 31, Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 62 Provision for depreciation Net amortization(accretion) of securities premiums and discounts ) Compensation expense on ESOP 89 90 Deferred income taxes Origination of loans for sale ) - Proceeds from sale of loans - (Gain) on sale of loans ) - Realized (gains) on sales of securities ) - Increase in accrued interest receivable and other assets 17 (Decrease)in accrued interest payable and other liabilities ) ) Net Cash Provided by Operating Activities Cash Flows from Investing Activities Securities available for sale: Purchases ) (5 ) Proceeds from sales of securities - Securities held to maturity: Purchases ) ) Maturities, calls and principal paydowns Net (increase) in loans receivable ) ) Interest bearing time deposits: Purchases - ) Maturities & principal paydowns Federal Home Loan Bank Stock: Purchases ) ) Redemption - 80 Purchases of premises and equipment ) ) Net CashUsed for Investing Activities ) ) Cash Flows from Financing Activities Net increase (decrease) in deposits ) Proceeds from advances from Federal Home Loan Bank Repayment of advances from Federal Home Loan Bank ) ) (Decrease) increasein advances from borrowers for taxes and insurance ) 41 Net Cash Provided by Financing Activities Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents-Beginning Cash and Cash Equivalents-Ending $ $ Supplementary Cash Flows Information Interest paid $ $ Income taxes paid $ $ See accompanyingnotes to the unaudited consolidated financial statements. 5 WILLIAM PENN BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1 - William Penn Bancorp, Inc. The registrant, William Penn Bancorp, Inc. (the “Company”) is a federally chartered corporation formed for the purpose of becoming the mid-tier holding company for William Penn Bank, FSB (the “Bank”) in connection with its mutual holding company reorganization. On April 15, 2009, the Bank completed the reorganization and became a wholly owned subsidiary of the Company. As part of the transaction, the Company sold 1,025,283 shares of its common stock, $.10 par value, to the public at $10.00 per share (including 87,384 shares purchased by the Bank’s Employee Stock Ownership Plan with funds borrowed from the Company) and issued 2,548,713 shares to William Penn, MHC.In addition, the Company contributed 67,022 shares to the William Penn Bank Community Foundation.Prior to consummation of the reorganization, the Company had no assets or liabilities. Note 2 - Nature of Operations The consolidated financial statements include the accounts of William Penn Bancorp, Inc. (the “Company”), and its wholly owned subsidiary, William Penn Bank, FSB (the “Bank”), and the Bank’s wholly owned subsidiary, WPSLA Investment Corporation (“WPSLA”). The primary purpose of the Company is to act as the holding company for the Bank. The Company is subject to regulation and supervision by the Office of Thrift Supervision (the “OTS”). William Penn Bank, FSB is a federally chartered savings bank. The Bank's primary business consists of the taking of deposits and granting of mortgage loans to the customers generally in the Bucks County, Pennsylvania area.The Bank is supervised and regulated by the OTS. The investment in subsidiary on the parent company’s financial statements is carried at the parent company’s equity in the underlying net assets. WPSLA was incorporated under Delaware law to hold securities for the Bank. All intercompany transactions and balances have been eliminated in consolidation. Note 3 – Basis of Consolidated Financial Statement Presentation The accompanying unaudited consolidated financial statements were prepared in accordance with instructions for Form 10-Q and Regulation S-X and do not include information or footnotes necessary for a complete presentation of financial condition, results of operations and cash flows in conformity with generally accepted accounting principles (“GAAP”). However, in the opinion of management, all adjustments (consisting of normal recurring adjustments) necessary for a fair presentation of the consolidated financial statements have been included. The results of operations for the three and nine months ended March 31, 2010, are not necessarily indicative of the results that may be expected for the entire fiscal year or any other period. The data in the consolidated balance sheet for June 30, 2009 was derived from the Company’s audited consolidated financial statements. That data, along with the interim financial information presented in the consolidated balance sheets, statements of income and statements of cash flows should be read in conjunction with the 2009 consolidated financial statements of William Penn Bancorp, Inc. including the notes thereto included in the Annual Report on Form 10-K for the year ended June 30, 2009. William Penn Bancorp, Inc. is a “smaller reporting company” as defined by Item 10 of Regulation S-K and the financial statements were prepared in accordance with instructions applicable for such companies. 6 Note 4 - Comprehensive Income The components of comprehensive income include unrealized gains and losses on available for sale securities. Comprehensive income for the three months ended March 31, 2010 and 2009 was $1,124,000 and $876,000, respectively and for nine months ended March 31, 2010 and 2009 was $2,948,000 and $2,281,000 respectively. Three months ended March 31, Nine months ended March 31, (in thousands) (in thousands) Unrealized holding gains (losses) on available-for- sale securities $ $
